Citation Nr: 0301954	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for the residuals of a 
laceration of the right hand.

4.  Entitlement to service connection for broken teeth.

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1966.

This appeal arose from a November 2000 rating action of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in part, denied service 
connection for a skin disorder, a left knee disorder, a 
laceration to the right hand, and broken teeth. 

The issue of entitlement to service connection for a sinus 
disorder will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran does not suffer from a skin condition which 
may be related to his period of service.

2.  The veteran does not suffer from a current left knee 
disorder which can be related to his period of service.

3.  The veteran does not suffer from the residuals of a 
laceration to the right hand which can be related to his 
period of service.

4.  The veteran did not suffer dental trauma while in 
service.




CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(b) (2002).

2.  A chronic left knee disorder was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2002).

3.  The residuals of a laceration to the right hand were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2002).

4.  Broken teeth were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that a skin disorder, a left knee 
disorder, the residuals of a laceration to the right hand, 
and broken teeth were all incurred during his period of 
active service.  Therefore, he believes that service 
connection is warranted for each claimed disability.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.




Factual background

Skin disorder

The service medical records show that the veteran was seen on 
September 2, 1944 for dermatitis of the left wrist.  On 
February 28, 1949, he was seen for venenata dermatitis, which 
had its onset while serving in Burma.  In August 1950, he 
complained of a rash involving the face and hands.  On June 
28, 1956, he was seen for non-specific inguinal dermatitis.  
On June 10, 1958, he had three areas of well-circumscribed 
rash on the right forearm.  These areas were scaly and 
papular.  This condition had reportedly been present since 
his service in Burma.  In March 1959, there was some evidence 
of Athlete's foot.  On October 26, 1963, he had sores over 
the top portion of the body, which had been itchy for the 
past few weeks.  These areas began as small pimples, which 
would itch.  Once the surface was scratched off, the lesions 
would spread and become crusty and scaly.  The impression was 
follicular eruptions with secondary hypertrophic changes.  

The veteran was seen by a private physician on January 25, 
2000.  At that time, his skin was noted to be warm and dry.  
A May 31, 2000 examination found a substantial keloid 
formation in the left axillary area.

The veteran was examined by VA in August 2000.  He stated 
that, due to weather conditions during service in India, he 
had been required to shave his armpits.  Subsequent to this, 
he had developed keloid formations that had had to be removed 
on at least two occasions.  The examination found an 8 cm by 
2 cm, elevated by 4 mm, keloid formation in the left axilla.  
Just underneath this was a 10 cm by 2.5 cm keloid formation, 
which was elevated by 3-4 mm.  The impression was left 
axillary keloid formation.  




Left knee

The veteran's service medical records indicate that on 
January 11, 1960, he fell on the left knee.  This resulted in 
minimal swelling and an abrasion.  The September 1961 annual 
examination noted a scar on the left knee.

The veteran was examined by a private physician on January 
25, 2000.  The lower extremities were without edema and the 
patellar and Achilles reflexes were diminished but symmetric.  
Another examination conducted on May 31, 2000 showed 
excellent reflexes and no effusion of the knee.

The veteran was afforded a VA examination in August 2000.  He 
commented that he had hurt his left knee in service; however, 
he offered no complaints and denied any current disability.  
Range of motion was from 0 to 140 degrees.  There was no soft 
tissue swelling, point tenderness or joint effusion.  The 
McMurray's sign was negative and the knee was stable.  An x-
ray showed some minimal narrowing of the medial joint space.  
The examiner noted that there was no disability of the left 
knee and that an opinion concerning the relationship of a 
current disability to service had thus been rendered moot.  
However, it was also stated that any current degenerative 
changes were not likely related to his history of a minor 
knee injury in service, from which he had recovered 
completely, as evidenced by his lack of complaints at 
discharge.


Laceration to the right hand

The veteran's service medical records make no mention of a 
laceration to the right hand.  They do reflect treatment for 
an injury to the right middle finger (which is already 
service-connected); however, there is no indication that he 
suffered any laceration to the hand at the time of this 
injury.

VA examined the veteran in August 2000.  The veteran stated 
that he could not recall how or when he suffered a laceration 
to the right hand.  The examination noted a laceration to the 
hypothenar eminence, which was 2.5 cm in length, and was well 
healed and nontender.


Broken teeth

The service medical records do show that the veteran was 
treated for dental caries in service.  Certain teeth were 
also noted to be missing.  However, there was no reference to 
any inservice trauma to the teeth.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be.... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West Supp. 2002) (VCAA) was 
signed into law.  This enhanced the VA's notification and 
assistance duties towards claimants.  In the instant case, 
the Board finds that these duties have been met.  The veteran 
was sent correspondence from the RO in June 2000 that 
informed him of the evidence that was needed to well ground 
his claims for service connection, a criteria that was 
subsequently eliminated.  However, this letter told the 
veteran of the type of evidence that is needed to 
substantiate claims for service connection.  He was told that 
VA would obtain his service medical records and any records 
from VA facilities from whom he had sought treatment.  He was 
also told that he should provide information as to the names 
and addresses of all health-care providers from whom he had 
sought treatment for his claimed conditions.  He was told 
that private records would be requested and that a VA 
examination might be scheduled.  The veteran submitted 
records from his treating physician and a VA examination was 
conducted in August 2000.  In March 2001, the veteran 
submitted additional evidence in conjunction with his notice 
of disagreement.  In March 2002, he was provided a statement 
of the case (SOC), which provided him with the new post-VCAA 
regulations, specifically 38 C.F.R. §§ 3.102 and 3.159 
(2002).  These regulations explained the new duties of VA and 
informed him of the types of evidence and information that he 
should provide and what evidence and information VA would 
obtain.  He was also told of the duty to inform him of any 
named evidence that could not be obtained.  This SOC also 
explained why the evidence of record did not substantiate his 
claims for service connection.  In September 2002, the RO 
sent the veteran a letter informing him that his claims were 
being forwarded to the Board and that he could submit 
additional evidence in support of his claims.

Thus, the RO has informed the veteran of the information and 
evidence necessary to substantiate his claims.  The RO has 
also provided the veteran with an examination and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claims.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Skin

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to service connection for a 
chronic skin condition.  The service medical records do show 
that he was treated for various types of dermatitis.  
However, the question remains as to whether this constituted 
the development of a chronic skin disorder.  The Board finds 
that the evidence of record does not support a finding of 
chronicity.  The dermatitis for which he was treated during 
service was not mentioned at the time of his discharge; 
significantly, there was no mention of any skin conditions 
from his date of discharge in 1966 and 2000.  Moreover, no 
chronic skin disease was diagnosed at the time of the January 
and May 2000 private examinations or during the August 2000 
VA examination.  The silence of these records, therefore, 
argues against a finding that he developed a chronic skin 
disorder in service.  The private examination conducted in 
May 2000 and the August 2000 VA examination found the 
existence of a keloid in the left axillary area.  A keloid is 
defined as "a sharply elevated, irregularly-shaped, 
progressively enlarging scar due to the formation of 
excessive amounts of collagen in the corium during connective 
tissue repair."  See Dorland's Illustrated Medical 
Dictionary, pg. 872 (27th ed., 1988).  While the formation 
was noted in May and August 2000, there is no indication that 
it was present during his period of service or during the 
years spanning 1966 to 2000.  As a consequence, it is found 
that this evidence does not support a finding that the 
veteran developed a chronic skin disability during service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a chronic skin disability.


Left knee

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a left knee 
disorder is not warranted.  The service medical records do 
show that the veteran was treated for an abrasion to the left 
knee in January 1960; the September 1961 annual examination 
referred to a scar of the left knee.  However, there were no 
complaints concerning the knee made during the remainder of 
his service.  The private examinations conducted in January 
and May 2000 made no mention of a left knee disorder.  At the 
time of the August 2000 VA examination, the veteran referred 
to having injured this knee in service; however, he stated 
that he had no complaints referable to this joint.  Following 
a completely normal examination, the examiner specifically 
found no current disability of the left knee.  An x-ray had 
shown some mild narrowing the medial compartment.  However, 
the examiner stated that it was not likely that this slight 
narrowing was related to the minor injury experienced in 
service, which was noted to have healed without residuals.  
Finally, there is no indication in the record that any 
degenerative changes present in the left knee were present to 
a compensable degree within one year of his separation from 
active service.  Therefore, there is no evidence of record 
upon which to base a grant of service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability.


Laceration to the right hand

After reviewing the evidence of record, it is found that 
entitlement to service connection for a laceration to the 
right hand is not warranted.  The service medical records do 
not make any mention of a laceration to the right hand.  
While the residuals of a laceration to the right hypothenar 
eminence were noted at the time of the August 2000 VA 
examination, the veteran admitted that he could not recall 
how or when he had suffered the laceration.  Therefore, it is 
found that there is simply no objective evidence of record 
that the veteran lacerated the right hypothenar eminence 
during service.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a laceration of the right hand.


Broken teeth

After a careful review of the evidence of record, it is found 
that service connection for broken teeth is not justified.  
While the veteran did undergo treatment for dental caries in 
service, the service medical records do not substantiate the 
veteran's claim that he suffered trauma to the teeth in 
service.  Therefore, service connection cannot be awarded.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for broken teeth.


ORDER

Service connection for a chronic skin disorder is denied.

Service connection for a chronic left knee disorder is 
denied.

Service connection for the residuals of a right hand 
laceration is denied.

Service connection for broken teeth is denied.




REMAND

A review of the record indicates that the RO denied 
entitlement to service connection for a sinus condition in 
the November 2000 rating decision.  In March 2001, the 
veteran disagreed with this denial.  However, the SOC sent to 
the veteran in March 2002 did not refer to this issue.  In 
this situation, the Board must remand this issue to the RO 
for the preparation of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The case is REMANDED to the RO for the following:

The RO should issue to the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for a sinus condition.  
An appropriate period of time should be 
allowed for a response.  

Thereafter, if and only if, the veteran 
files a timely substantive appeal, the 
case should be returned to the Board for 
further appellate action.  The Board 
intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need 
take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

